

117 HR 1708 IH: Tribal Health Care Protection Fund Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1708IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Ruiz introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo provide additional appropriations to the Indian Health Service, and for other purposes.1.Short titleThis Act may be cited as the Tribal Health Care Protection Fund Act. 2.Funding for Indian health(a)In addition to amounts otherwise available, there is appropriated to the Secretary for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $2,000,000,000, to remain available until expended, for lost reimbursements in accordance with section 207 of the Indian Health Care Improvement Act (25 U.S.C. 1621f).(b)Funds appropriated by subsection (a) shall be made available to restore amounts, either directly or through reimbursement, for obligations for the purposes specified in this section that were incurred to prevent, prepare for, and respond to COVID–19 during the period beginning on the date on which the public health emergency was declared by the Secretary on January 31, 2020, pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19 and ending on the date of the enactment of this Act. (c)Funds made available under subsection (a) to Tribes and Tribal organizations under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) shall be available on a one-time basis. Such non-recurring funds shall not be part of the amount required by section 106 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5325), and such funds shall only be used for the purposes identified in this section.